DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s remarks filed on 09/24/2020. Claims 1 and 24 have been amended. Claims 12, 23 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 1, line 15 recites “unloading the vat from the build zone into an unloading zone between each layer.”  This is not explicitly stated in the specification of applicant’s disclosure. In the specification, para 58 discloses vat-11 could be removed after predetermined number of layers, which also could be interpreted after the complete object is formed; para 59 discloses vat -11 is filled with resin for one layer, then stage -14 is retracted form the build zone and this cycle is repeated until curing is complete; para 61 also discloses that vat-11 has been used to produce a desired number of layers; whereas in para 62, discloses the vat is unloaded for cleaning and preparing for re-use from the build surface. Applicant’s disclosure thus does not provide support for the vat being unloaded to the unloading zone between each layer.
Claims 2-22 are rejected because they depend from claim 1 and thus also contain new matter.

Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. 
The applicant’s arguments are new claim amendments do not meet the prior art rejection is not persuasive. Examiner maintains the rejection, the rejection was modified to fit the amended claims as addressed below,  but no new art was needed to reject the current claims as applicant did not point out how the prior art El Siblani, (US 20170072635)  failed to teach each amended limitation.
A new rejection is also made with El Siblani et. al. (US 20170072635) in view of Hull et. al. (US 20080171284).

Applicant’s argument re: the secondary reference that the combination of El Siblani in view of Wahlstorm is unacceptable, is not persuasive. In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA1981). As such El Siblani and Wahlstrom are analogous art; where Wahlstrom discloses a resin vat removed after the first build indicating improvement  in stereolithograhy techniques ([0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9,13, 16, 18-22, 24 and 39 is/are rejected under 35 U.S.C. 103 being unpatentable over El-Siblani et. al. (US 20170072635) in view of Wahlstrom (US 20070074659) as also evidenced by Kritchman (US 20090304952).
Regarding Claim 1, El-Siblani discloses a method for producing a component layer-by-layer, comprising the steps of: placing in a loading zone a vat having a floor including at least a portion which is transparent, the floor defining a build surface (Figure 1, [0052], transparent substarte-48, loading zone of the vat-30 is shown in Figure 1 ); loading the vat into a build zone (Figure 1-2,build zone is where the build platform-24 is on top of the solidifiable material assembly/vat-30) of an additive manufacturing apparatus utilizing a vat transport mechanism (Figure 1-2, [0055], solidifiable material assembly/vat-29 and 30 are attached to the rails-37 and moves relative to the build axis); executing a build cycle (Figure 1-4 showing the build cycle where the  two vats, 29-30 can circulate along the belt-36), including the steps of: positioning a stage above the build surface so as to define a layer increment in a radiant-energy-curable resin contained within the vat (Figure 1-2, [0053], build platform-24 is movable by a shaft-26 parallel to the build axis acts as the stage, [0062], “the arbitrary shape shown may be produced through movement of build platform 24 upward while pattern generator 22 selectively hardens solidifiable material 31 and/or 33 (i.e., platform 24 moves during the exposure). However, such a shape could also be constructed as a series of layers by moving object build platform 24 a certain distance upward and then exposing solidifiable material 31 or 33 to energy supplied by pattern generator 22 for a predetermined time, and then repeating the process until the object is built ); selectively curing the resin using an application of radiant energy positioned below the vat in a specific pattern so as to define the geometry of a cross-sectional layer of the component ([0062]-[0063]); moving the vat and the stage relatively apart by raising the stage so as to separate the component from the build surface (Figure 3); unloading the vat from the build zone into an unloading zone (Figure 3 showing that the vat-30 is moved from the build zone to an unloading zone (outside the build zone)). 
Further, El-Siblani discloses repeating the steps of placing, loading, executing the build cycle, and unloading for a plurality of layers, using a plurality of vats in series, until the component is complete (Figure 1-4,[0062]).
Further, regarding the removing of the vat, El Siblani does not explicitly teach that vat is removed and replaced after the object is built by muti layer curing between each layer.  In the same field of endeavor pertaining to the art of three dimensional printing, Wahlstrom discloses that a fresh platform with the resin container is replaced after each build is completed ([0024]) improving stereolithographic techniques. This technique is common in the art as evidenced by Kritchman discloses that new layer is ([0061], Figure 2D)
It would be obvious to one ordinary skilled in the art to combine El Siblani teaching with that of Wahlstrom teaching of new resin container after each build for cleaning the container of uncured resin.
Regarding Claim 2, El-Siblani discloses for at least one of the plurality of vats, the steps of: positioning the stage, selectively curing the resin, and moving the floor and the stage relatively apart are repeated for multiple layers, before the step of unloading the vat from the build zone (Figure 1-4, [0062]-[0063]).
Regarding Claim 3, El-Siblani discloses the step of unloading the vat from the build zone is carried out after a specified number of layers (Figure 2-3, [0062], a shape could also be constructed as a series of layers by moving object build platform 24 a certain distance upward and then exposing solidifiable material). 
Regarding Claim 4, El-Siblani discloses a controller as part of the three dimensional object forming machine the controller is connected to a level sensor which senses a property (the level) of the resin in the vat and reacts when it drops below a threshold (adjust fill tube flow) ([0071]).  It would have been obvious for one ordinary person skilled in the art to have unloaded the vat from the build zone once the resin drops below the threshold drops below for the purpose of ensuring enough resin is present to complete the printing.
As El Siblani did not explicitly disclose that the vat is unloaded from the build zone once resin drops below the threshold. However,	"A person of ordinary skill has KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would understand that the vat of El-Siblani could be unloaded after the resin threshold drops below for the execution of printing to complete while making sure enough resin is present. 
Regarding Claim 5, El-Siblani discloses that at least one of the plurality of vats contains sufficient resin for multiple layers prior to the step of executing the build cycle ([0071], a level sensor is provided to sense the level of the solidifiable material present in the vats).
Regarding Claim 6, El-Siblani discloses that wherein the build cycle includes, prior to the step of positioning the stage, a step of filling the vat with the resin ([0071],  a fill tube supplies solidifiable material to vat-34 based when it is in the position in Figure 1, which is prior to the positioning of the stage).
 Regarding Claim 7, El-Siblani discloses one of the vats (vat-34) is filled with the resin in the loading zone ([0071]).
Regarding Claim 8, El-Siblani discloses that the at least one of the plurality of vats is pre-filled with resin prior to being placed in the loading zone ([0071],  a fill tube supplies solidifiable material to vat-34 based when it is in the position in Figure 1, which is prior to being placed in the loading zone).
Regarding Claim 9, El-Siblani discloses a method of printing three dimensional object using more than one vat containing the resin. Further, El-Siblani disclosed that vat assemblies are coupled to belt-36 and two parallel rails-37 by linear bearings ([0055]).  It would be obvious for one skilled in the art to remove the vat form the belt after the remaining resin is transferred for future use for the purpose of recycling the vat.
El-Siblani did not explicitly disclose that the vat is recycled for future use but it disclose that the vat assemblies are coupled to belt for moving in and out of build zone for recycling purpose.   "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). In this case, a person of ordinary skill in the art would understand that the vat of El-Siblani could be reused in multiple build processes, and would reasonably expect success in the re-use of the vats.
Regarding Claim 13, El-Siblani discloses that the resin include a particulate material fillers ([0155]).
Regarding Claim 16, El-Siblani discloses that the application of radiant energy is 
applied by a pattern generator-22 which is a  DLP, to output a patterned image comprising a plurality of pixels ([0064], [0066]).
Regarding Claims 18-19, El-Siblani discloses that the light source can be a scanned laser source or patterned generators adapted to perform Stereolithography ([0053], [0072]). 
Regarding Claim 20, El-Siblani discloses that the cleaning at least one of the component and the stage, wherein the cleaning is carried out after the step of moving the vat and the stage relatively apart (Figure 3, [[0088]).
Regarding Claim 21, El-Siblani discloses that the step of cleaning includes: moving a vat containing a cleaning fluid into the build zone (build zone is defined as the stage-24 above the vat-32) moving the stage so as to contact at least one of the component and the stage with the cleaning fluid (Figure 22, [0091], vat-32 with the cleaning fluid is moved along the x-axis and the stage-24 is moved along z-axis).
Further, moving the stage so as to separate the stage and the component from the cleaning fluid (Figure 23 showing the stage is separated from the cleaning fluid).
Regarding Claim 22, El-Siblani discloses that the wherein the step of cleaning includes contacting at least one of the component and the stage with a cleaning fluid (Figure 22, [0091]).
Regarding Claim 24, El Siblani discloses that moving the stage to contact the component and  the step of cleaning includes introducing relative movement between the cleaning fluid and at least one of the component and the stage (Figure 21-22, [0121], cleaning stations-32 comprising four cleaning stations 232a-d, where both the vat-32 containing the cleaning fluid and the stage are moving in the respective direction of the build zone).
Regarding Claim 39, El Siblani discloses a method for producing a component layer-by-layer, comprising the steps of: placing in a loading zone a vat having a floor including at least a portion which is transparent, the floor defining a build surface (Figure 1, [0052], transparent substarte-48, loading zone of the vat-30 is shown in Figure 1), wherein the loading zone is positioned outwardly of a housing (Figure 1); loading the vat into a build zone of an additive manufacturing apparatus utilizing a vat transport mechanism (Figure 1-2,build zone is where the build platform-24 is on top of the solidifiable material assembly/vat-30), wherein the build zone is positioned within the housing, and wherein the loading zone and the build zone are both positioned along a transport mechanism (Figure 1-2, [0055], solidifiable material assembly/vat-29 and 30 are attached to the rails-37 and moves relative to the build axis); executing a build cycle, including the steps of: positioning a stage relative to the build surface so as to define a layer increment in a radiant-energy-curable resin contained within the vat (Figure 1-4 showing the build cycle where the  two vats, 29-30 can circulate along the belt-36); selectively curing the resin using an application of radiant energy positioned below the vat in a specific pattern so as to define the geometry of a cross-sectional layer of the component (([0062]-[0063]); moving the vat and the stage relatively apart so as to separate the component from the build surface (Figure 3); unloading the vat from the build zone into an unloading zone; removing the vat from the unloading zone (Figure 3 showing that the vat-30 is moved from the build zone to an unloading zone (outside the build zone)).
Further, El-Siblani discloses repeating the steps of placing, loading, executing the build cycle, and unloading for a plurality of layers, using a plurality of vats in series, until the component is complete (Figure 1-4, [0062]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over as El-Siblani (US 20170072635) applied to claim 1 above, and further in view of Hagenau (US 6051179).
Regarding claim 10, El-Siblani fails to disclose that the unused resin could be reused after filtering the particles from the previously used resin.  In the same field of endeavor pertaining to the art of printing three dimensional object, Hagenau disclosed a filter (Figure 1, filter-19, col 9, line 24-26) to remove the particles form the previously used resin.
It would have been obvious for one ordinary skilled in the art at the time of applicant’s invention was made to combine the teachings of El-Siblani two vats system with that of the filter being used by Hagenau to remove excess particles from the previously used resin  for the purpose of recycling the resin for the next cycle.
Regarding claim 11, Hagenau disclosed a filter (Figure 1, filter-19, col 9, line 24-26) to remove the particles form the previously used resin and the check valves-22 are allowed to flow back to the same vat vat/reservoir to prepare for the next build (col 9, line 22-25).
It would have been obvious for one ordinary skilled in the art at the time of applicant’s invention was made to combine the teachings of El-Siblani two vats system with that of the filter being used by Hagenau to remove excess particles from the previously used resin  for the purpose of recycling the resin for the next cycle.

s 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over as El-Siblani (US 20170072635) applied to claim 1 above, and further in view of Sercombe et. al. (US 20040060683).
 38.	Regarding Claims 14, El-Siblani discloses a method for producing a component layer-by-layer of photosensitive materials using stereolithography, but fails to disclose that the resin include a material filler. In the same field of endeavor pertaining to the art of three dimensional printing object, Sercombe uses laser sintering to build an object. For stereolithography and laser sintering the commonalities used is that both use a laser to trace out and build individual layers. For both techniques, parts need to be cleaned to remove an uncured resin and undergo a post cure. These processes are well matched on the ability to achieve good surface finish and remove excess layers. Sercombe discloses a powder material used for laser sintering with the addition of a filler/binder, the material used by El-Siblani used powder material as filler ([0155]).
It would have been obvious at the time of applicant invention was made to combine the teaching of El-Siblani with that of the teachings of filler/binder in the material/ resin for the purpose of high dimensional stability of the final three dimensional object (abstract, Sercombe).
39.	Regarding claim 15, Sercombe discloses three-dimensional object includes the steps of forming a mixture that contains a binder/filler ([0032]) which could be a polymeric powder (the filler disclosed in the specification could be a polymeric powder, [0050], specification]). Further Sercombe discloses removing the binder from said green composite forming a porous preform structure and infiltrating the porous structure with a molten second aluminum base alloy to form the three-dimensional abstract, Claim 1).  The infiltration step is at a temperature from 540.degree. C. to a temperature in excess of about 540.degree. C., but less than the melting or solidus temperature of the first aluminum alloy (Claim 1, Claim 14).
40. 	It would have been obvious at the time of applicant invention was made to combine the teaching of El-Siblani with that of the teachings of filler/binder in the material/ resin for the purpose of high dimensional stability of the final three dimensional object (abstract, Sercombe).
41. 	Claim 17 is /are rejected under 35 U.S.C. 103 as being unpatentable over as El-Siblani (US 20170072635) applied to claim 1 above, and further in view of Lin et. al. (US 20170182708).
42. 	Regarding Claim 17, El-Siblani discloses a method for producing a component layer-by-layer, but fails to disclose that the patterned image is shifted during the application of radiant energy. In the same field of endeavor pertaining to the art, Lin disclosed that the build head- 130 starts at a position near the bottom of vat- 110 ([0037], similar to the build plate), and a varying pattern of light-180 is directed through window -115 to create solid structure- 160 as build head- 130 is raised, so it’s obvious that the image would be shifted with the application of the radiant energy ([0037]).
	It would have been obvious at the time of applicant invention was made to combine the teaching of El Siblani with that of the varying pattern of light taught by Lin for the purpose of effectively selective curing of the object formed.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 being unpatentable over El-Siblani et. al. (US 20170072635) in view of Hull et. al. (US 20080171284).
Regarding Claim 1, El-Siblani discloses a method for producing a component layer-by-layer, comprising the steps of: placing in a loading zone a vat having a floor including at least a portion which is transparent, the floor defining a build surface (Figure 1, [0052], transparent substarte-48, loading zone of the vat-30 is shown I Figure 1 ); loading the vat into a build zone (Figure 1-2,build zone is where the build platform-24 is on top of the solidifiable material assembly/vat-30) of an additive manufacturing apparatus utilizing a vat transport mechanism (Figure 1-2, [0055], solidifiable material assembly/vat-29 and 30 are attached to the rails-37 and moves relative to the build axis); executing a build cycle (Figure 1-4 showing the build cycle where the  two vats, 29-30 can circulate along the belt-36), including the steps of: positioning a stage above the build surface so as to define a layer increment in a radiant-energy-curable resin contained within the vat (Figure 1-2, [0053], build platform-24 is movable by a shaft-26 parallel to the build axis acts as the stage, [0062], “the arbitrary shape shown may be produced through movement of build platform 24 upward while pattern generator 22 selectively hardens solidifiable material 31 and/or 33 (i.e., platform 24 moves during the exposure). However, such a shape could also be constructed as a series of layers by moving object build platform 24 a certain distance upward and then exposing solidifiable material 31 or 33 to energy supplied by pattern generator 22 for a predetermined time, and then repeating the process until the object is built ); selectively curing the resin using an application of radiant energy positioned below the vat in a specific pattern so as to define the geometry of a cross-sectional layer of the component ([0062]-[0063]); moving the vat and the stage relatively apart by raising the stage so as to (Figure 3); unloading the vat from the build zone into an unloading zone (Figure 3 showing that the vat-30 is moved from the build zone to an unloading zone (outside the build zone)). 
Further El-Siblani discloses repeating the steps of placing, loading, executing the build cycle, and unloading for a plurality of layers, using a plurality of vats in series, until the component is complete (Figure 1-4,[0062]). 
Further, regarding the removing of the vat, El-Siblani does not explicitly teach that vat is removed and replaced after the object is built by multilayer curing between each layer.  In the same field of endeavor pertaining to the art of three dimensional printing layer by layer, Hull discloses a three dimensional object is build pad-30 supports the build on an elevator platform -32 driven by an elevator drive shaft -34, which locates the build surface in and out of the image plane to receive fresh build material and solid imaging radiation ([0065]-[-0066]). Further Hull discloses, in Figure 1G left position, removing excess uncured build material before application of a fresh layer of uncured build material to the previously cured layer ([0088]).
Hull teaches applying new resin layer after each build for cleaning the container of uncured resin removing excess uncured build material ([0088], Hull) .  In applying this teaching to El-Siblani, one of ordinary skill in the art would understand that the material-containing vat of El-Siblani could be replaced after each layer to provide fresh material for the printer.  Thus, to one of ordinary skill in the art, it would have been obvious to replace the vat after each layer by combining the teaching of El Siblani and Hull for the purpose of either disposal or reusing the unused resin ([0090], Hull).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741       

/MARC C HOWELL/Primary Examiner, Art Unit 1774